Gray, J.
1. The objections to the declaration related to the particulars of the form of describing the cause of action, and could be taken by demurrer only. Clay v. Brigham, 8 Gray, 162. Batchelder v. Batchelder, 2 Allen, 106. Beatty v. Randall, 5 Allen, 441. We have not therefore considered whether, if so taken, they would have availed the defendant.
2. The statutes of Wisconsin, which were read in evidence at the trial, relating to judgments of justices of the peace and the making and preservation of transcripts thereof, provide that “ the clerk of the circuit court of the same county in which the judgment was rendered shall, upon the production of such transcript, file the same in his office, and forthwith enter such judgment in the docket of the circuit court judgments.” Rev. Sts. of Wisconsin, c. 120, § 170. This section shows that the judgment, after such filing of the transcript, must be treated as a judgment of the circuit court; and it is unnecessary to refer to § 174 of the same chapter, which, not having been given in evidence at the trial, is not open to our consideration. Knapp v. Abell, 10 Allen, 485. The judgment of the justice of the peace, being thus matter of record in the circuit court, the attestation of the *100clerk of that court, with the seal of the court annexed, was therefore a sufficient authentication of this record to make it competent evidence under the statutes of this commonwealth. Gen. Sts. c. 131, § 61. Exceptions overruled.